Adams, Ch. J.
The defendant Olof Sjoburg purchased the land in question in 1876 of the then owner, Henry Ten Eyck, husband of the plaintiff, but now deceased. Sjoburg took a contract for a deed, and occupied under it. He failed, however, to pay for the land, and Ten Eyck foreclosed the contract, obtained an execution, sold the land under execution and bid it in. At the end of the year, no redemption having been made, Ten Eyck obtained a deed. He then died, and the plaintiff, his surviving widow and executrix of his will, claims under him. The decree of foreclosure of the contract j>rovided for a writ of assistance in the plaintiff’s behalf, to enable him to obtain possession. • Under the decree such writ was issued April 16, 1883, and served three days later. The sheriff’s return shows that he served it by reading it to the defendant Olof Sjoburg, and by removing him from the premises. It appears, however, that, in obedience to the writ, Sjoburg immediately returned, and has been occupying the premises ever since.
• The defendants contend that the plaintiff is not entitled to an injunction because she has an adequate remedy at law, either by the issuance of another writ of assistance, or by an action of right. But, in our opinion, their position cannot be sustained. The plaintiff’s rights have been fully adjudicated, and the defendants are in possession only as mere trespassers and in disregard of the mandate of the court. They have shown a strange persistence in their endeavor to occupy the premises. Their counsel seek to justify them on the ground that they made an improvident contract, and also upon the ground that, even under that contract, no decree foi* an execution should have been rendered. But we cannot go into any inquiry' of • that kind; As the case now presents itself, the defendants seem determined to hold possession in *627disobedience of any legal process that can be issued against, them. We think that the plaintiff is entitled to the speedy remedy of an injunction. ’ - '
Aeeirmed.